Citation Nr: 9916471	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-36 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for cervical disc disease, 
status post cervical fusion at C6-C7 with associated urinary 
and sexual dysfunction, currently rated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from January 1983 to December 
1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO which denied an evaluation in excess of 20 percent for the 
veteran's cervical disc disease, status post cervical fusion 
at C6-C7.  In a rating action of March 1997, the RO listed 
urinary dysfunction and sexual dysfunction as manifestations 
of the veteran's service-connected post operative cervical 
disc syndrome and assigned a 40 percent evaluation for this 
combined disability, effective May 1, 1995.  

This case was remanded by the Board for further development 
in September 1998.  It is again before the Board for 
appellate consideration at this time.  



REMAND

In the Board's remand of September 1998, the RO was 
instructed to afford the veteran a VA orthopedic examination 
in order to provide sufficient clinical data for an 
assessment of the veteran's service-connected cervical spine 
disability which would comply with the requirements of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The requested VA orthopedic 
examination was conducted in January 1999.  A review of the 
report of this examination indicates that it contains 
sufficient relevant clinical information to comply with the 
Court's requirements in the Deluca case.  

In its September 1998 remand, the Board also instructed the 
RO to afford the veteran a VA genitourinary examination to 
determine the current severity of his service-connected 
sexual and urinary dysfunction.  The record contains a RO 
Compensation and Pension Exam Worksheet which indicates that 
this examination was ordered on April 6, 1999.  A copy, 
however, of the report of this VA genitourinary examination 
is not currently in the claims folder.  

In its September 1998 remand, the Board also instructed the 
RO that, after the VA orthopedic and genitourinary 
examinations were completed, the certified issue was to be 
readjudicated with separate evaluations assigned for the 
veteran's cervical spine disability, urinary tract disability 
and sexual dysfunction.  It does not appear from the record 
that RO has accomplished this readjudication of the issue 
certified for appeal.  

As noted in the prior remand of this case by the Board, a 
March 1997 rating action by the RO also denied entitlement to 
secondary service connection for a psychiatric disorder, 
characterized by major depression, and denied entitlement to 
special monthly compensation based on loss of use of a 
creative organ.  The veteran submitted a timely Notice of 
Disagreement with the denial of these claims but has not been 
provided a Statement of the Case in regard to these issues.  
These issues must be remanded to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing, this case must again be 
readjudicated for the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated his 
cervical spine disability and its 
residuals since September 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  If the VA genitourinary examination 
requested by the Board in its September 
1998 remand, and ordered by the RO in 
April 1999, has been accomplished, the 
report of this examination should be 
associated with the claims folder.  If 
this examination has not been 
accomplished, the veteran should be 
afforded such an examination to determine 
the current degree of severity of the 
veteran's service-connected sexual and 
urinary dysfunction.  All necessary 
special studies should be accomplished.  
The claims folder must be made available 
to the examiner so that the pertinent 
medical records may be studied in detail.  
The physician should state that the 
claims folder has been reviewed in his 
examination report.  The examiner should 
report the pertinent medical complaints, 
symptoms, and clinical findings in 
detail.  In regard to the veteran's 
sexual dysfunction, the examiner should 
state whether the veteran has complete 
organic impotence.  In regard to urinary 
dysfunction, the examiner should comment 
as to whether the veteran has voiding 
dysfunction or urinary frequency.  If 
voiding dysfunction is found, the 
examiner should comment as to whether the 
veteran requires the use of an appliance 
or the wearing of absorbent materials, 
and, if so, the number of times a day the 
absorbent materials need to be changed.  
If urinary frequency is found, the 
veteran's daytime voiding interval and 
the number of occasions in which he 
awakens during the night to void should 
be reported.  

3.  Thereafter, the RO should review the 
report of the above examinations to 
ensure that the examiners have complied 
with the instructions of the remand.  

4.  The RO should issue the veteran and 
his representative a Statement of the 
Case addressing the issues of entitlement 
to secondary service connection for a 
psychiatric disorder, characterized by 
major depression, and entitlement to 
special monthly compensation based on 
loss of use of a creative organ.  The 
veteran should be advised of the 
requirements for perfecting the appeals 
and provided an opportunity to respond.  
The RO should proceed accordingly.  

5.  Then, after conducting any additional 
indicated development, the RO should 
review the issue on appeal, to include 
consideration of separate evaluations for 
the veteran's cervical spine disability, 
urinary tract disability and sexual 
dysfunction.  If the benefits sought are 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
consideration.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









